Citation Nr: 1212112	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to September 2002, and from June 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2011, the Veteran provided testimony at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A chronic right shoulder disability, currently diagnosed as right shoulder strain, had its onset during the Veteran's active service.

2.  A chronic headache disability had its onset during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of right shoulder strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection of headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As to additional notice regarding the ratings and effective dates to be assigned, the RO will address these matters in effectuating the awards.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Right Shoulder

The Veteran contends that he injured his right shoulder when he fell from a vehicle during a "bounding drill" prior to a mission in Iraq in 2006.  He reported at his hearing before the undersigned that he caught his foot while exiting the vehicle, and fell with his right arm extended and holding a rifle.  The record contains a sworn statement from the Veteran dated in September 2007 in which he attested to injuring his right shoulder in November 2006 during a bounding drill and that his shoulder now popped out of joint.

The Veteran filed his claim for service connection for right shoulder disability in October 2007, the same month he was separated from service. 

A VA examination in November 2007 noted the Veteran reported injuring his right shoulder after falling out of a car in November 2006.  He reported daily shoulder pain and popping sensation in the shoulder.  The examiner noted pain with overhead motion of the right shoulder, and positive impingement sign.  He diagnosed right shoulder impingement syndrome.  

A VA examination in March 2009 showed focal tenderness to palpation in the superior aspect of the right shoulder.  There was pain with forward flexion, abduction, and internal rotation.  The examiner noted significant popping and clicking in the shoulder.  The diagnosis was right shoulder strain.  The examiner could not conclude if this was consistent with injury from the service without resorting to mere speculation; "there is just not enough objective information to make any conclusion without being speculative."

The VA outpatient treatment records in the claims folder show ongoing complaints of right shoulder pain from 2008 through 2011.  

After review of the evidence, the Board finds service connection is warranted for right shoulder strain based on the evidence that the Veteran reported in a sworn statement during service that he injured his right shoulder; that he claimed service connection for a right shoulder disability immediately upon separation from service; that VA examination the following month diagnosed a right shoulder disorder; and that the record demonstrates ongoing complaints of right shoulder problems from 2007 to the present.  Given the consistent and credible reports of right shoulder pain since service, the documented evidence of current symptoms and a current diagnosis, and the absence of evidence of an intervening cause of the current symptoms and diagnosis, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted. 

Headaches

The Veteran contends that he began experiencing headaches while in service in Iraq and that he has continued to have headaches since his separation from service.  The service treatment records do not document headache complaints, however the Veteran's mother testified that he often requested that she send him Tylenol for headache relief when he was in Iraq.  

The record contains a lay statement from a person who reported that he was the Veteran's roommate during his Iraqi deployment and recalled the Veteran complaining of severe headaches approximately three or four months into his deployment.  

In written statements the Veteran's wife and mother also attested to his complaints of frequent headaches both while in Iraq and since his separation from service.

A VA examination in November 2007 noted the Veteran reported the onset of insidious occipital headaches in 2006, associated with neck pain and muscle stiffness.  He reported current daily headaches, usually in the morning.  The examiner diagnosed headaches.  

A VA examination in March 2009 diagnosed tension-type headaches which the Veteran reported occurred daily and were prostrating approximately once or twice per month.  The examiner stated that the headaches appeared to be primary and not secondary to arm or back pain.

The VA outpatient treatment records in the claims folder show ongoing complaints of headaches from 2008 through 2011.  

After review of the evidence, the Board finds service connection is warranted for headaches based on the credible evidence that the Veteran sought medication from his mother during service for headaches; that he claimed service connection for headaches immediately upon separation from service; that VA examination the following month diagnosed headaches; and that the record demonstrates ongoing complaints of headaches from 2007 to the present.  Given the consistent and credible reports of headaches since service, the lay statements attesting to his complaints in service; the documented evidence of current symptoms and a current diagnosis, and the absence of evidence of an intervening cause of the current symptoms and diagnosis, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted. 


ORDER

Service connection for right shoulder strain is granted.

Service connection for headaches is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


